Citation Nr: 1612734	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for headaches, as a residual of a traumatic brain injury (TBI) or as secondary to the cervical spine disability.  

3.  Entitlement to service connection for residuals of a TBI, claimed as multiple concussions, to include headaches, dizziness, mild memory loss, trouble sleeping, irritability, and nausea as residuals.  

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Whether new and material evidence has been received to reopen service connection for left toe fractures.    



REPRESENTATION

The Veteran is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and September 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for a cervical spine disability, a bilateral ankle disability, headaches, and residuals of a TBI (claimed as concussions), and denied reopening service connection for fractures of the left toes.  

In January 2016, the Veteran testified at a Board Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing was obtained.  

The issues of service connection for residuals of a traumatic brain injury, left ankle disability, right ankle disability, and whether new and material evidence has been received to reopen service connection for residuals of left toe fractures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine injury was not "noted" upon entry to active service in April 2001.  

2.  The Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  

3.  The cervical spine degenerative disc disease did not clearly and unmistakably preexist prior to service.  

3.  The Veteran sustained multiple whiplash and compression injuries to his neck while in service when performing airborne jumps.  

4.  The cervical spine degenerative disc disease is related to the repetitive trauma and injuries from jumps during military service.  

5.  The headaches are related to the cervical spine degenerative disc disease.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc disease of the cervical spine have been met.  	 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 		 §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for headaches, as secondary to the cervical spine degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claims for service connection for degenerative disc disease of the cervical spine and headaches, and remanding the remaining issues on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with degenerative disc disease (not indicating arthritis) and headaches, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disability 

The Veteran generally contends that the cervical spine disability is related to the multiple airborne jumps he participated in while in service, including whiplash type injuries and falls to the head.  See January 2016 Board hearing transcript.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, service treatment records indicate that at the service entrance examination the Veteran's neck and spine and musculoskeletal system were assessed as clinically normal.  See April 2001 service treatment records.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting cervical spine disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R.	 § 3.304(b).

Because a preexisting cervical spine disability was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  While there is some evidence indicating the preexistence of a cervical spine injury, the Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a cervical spine disability preexisted service.  

The Veteran received private treatment for a cervical spine disability.  A May 2008 private treatment record indicates that the Veteran sustained a cervical neck fracture in high school, and additional private treatment records indicate the previous high school injury was a fracture of the C7 vertebrae.  Additionally, an August 2009 statement from a childhood friend indicated the Veteran suffered a prior neck injury while playing football in high school.  

Nonetheless, the same treating physicians who noted the prior fracture to the neck additionally noted that the Veteran suffered from repeated whiplash injuries to the neck while on active duty, including injuries from boxing while on active duty and injuries related to airborne jumps.  September 2008 and November 2008 private treatment records opine that the Veteran has chronic neck pain due to multiple injuries as an Airborne Ranger.  

The Board finds that while there is evidence through the Veteran's own statements to medical providers regarding a preservice injury to the neck, as well as a statement from a friend that the Veteran injured his neck in high school, the evidence does not meet the high burden of clear and unmistakable evidence that the cervical spine degenerative disc disease clearly and unmistakable preexisted service.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.  

Turning to the first step of service connection, the Board finds that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  Review of private treatment records shows a diagnosis of mild degenerative disc disease of the cervical spine.  An October 2012 MRI shows narrowed intervertebral disc space at C4-C5.  A May 2008 MRI shows mild left neural foraminal narrowing of the cervical spine at C5-C6.  February 2010 private treatment records give a diagnosis of mild to moderate stenosis with several levels of degenerative disc disease.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding in-service injuries to the neck.  The Veteran testified that he was an Airborne Ranger and participated in multiple airborne jumps while on active duty.  The Veteran testified that on multiple occasions he fell during these missions and hit his head.  The Veteran additionally testified to being injured and knocked out due to improvised explosive devises (IED) explosions.  See January 2016 Board hearing transcript.  The Veteran is competent to report injuries that were sustained in service.  See Layno, 6 Vet. App. at 470.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment of a cervical spine disability.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Nonetheless, the Board finds that the Veteran engaged in combat with the enemy during service.  The Veteran's DD Form 214 shows a Combat Action Ribbon.  As the Veteran had combat service, the in-service injury presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable in this case to demonstrate that the in-service injuries to the head and neck occurred during service.  For these reasons, the Board finds that the Veteran received multiple repetitive injuries to the head and neck during service.  

The Board finds that there is equipoise as to whether there is a causal relationship between the in-service injuries to the neck and the current degenerative disc disease of the cervical spine.  In September 2009, the Veteran was afforded a VA examination to help assess the nature and etiology of the cervical spine disability.  At that time, the Veteran reported neck problems since deployment and injuries from jumping out of planes.  The VA examiner opined that the neck disability is due to injury and occurred during jumps along with marches with heavy packs.  In June 2008, the Veteran sought VA treatment for the neck disability.  At that time, the VA physician diagnosed multiple cervical strains, secondary to repetitive trauma during military service.  Furthermore, as stated above, the Veteran has received private treatment for the neck disabilities, and September and November 2008 private treatment records opine that the cervical spine disability is related to multiple whiplash and repetitive injuries as an Army Ranger.  The Board additionally notes there is no negative opinion of record.  Therefore, the Board finds that the weight of the evidence supports a finding that the cervical spine degenerative disc disease is caused by the military service.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current degenerative disc disease of the cervical spine is causally related to the in-service airborne jumps; thus, the criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Headaches 

The Veteran generally contends that the headaches began in service and are related to the in-service injuries to his head and neck.  See January 2016 Board hearing transcript.  As stated above, the Board is granted service connection for the cervical spine disability.  

Initially, the Board finds that the Veteran has a current headache disability.  At the September 2009 VA examination, the VA examiner diagnosed tension headaches.  

The Board next finds that the evidence is at least in equipoise regarding whether the headaches are caused by the cervical spine disability.  At the September 2009 VA examination, the VA examiner opined that the headaches were secondary to the cervical spine disability.  Additionally, the June 2009 VA treatment record opines that the neck pain will cause headaches and nausea.  There is no opinion to the contrary of record.  

Based on the above and resolving reasonable doubt in favor of the Veteran, the headache disorder is related to the service-connected cervical spine disability; thus the criteria for service connection for headaches secondary to the neck disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection for headaches is being granted as secondary to the now service-connected neck disability, all other theories of service connection for headaches have been rendered moot, leaving no question of law or fact for the Board to decide.  38 U.S.C.A. 	 § 7104 (West 2014).


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  

Service connection for headaches, as secondary to degenerative disc disease of the cervical spine, is granted.  


REMAND

Service Connection for Residuals of a TBI

In September 2009, the Veteran was afforded two VA examinations to help assess the nature and residuals of the in-service TBI.  At the September 8, 2009 VA examination, the VA examiner noted that the Veteran sustained multiple head injuries and concussions while on active duty.  The Veteran reported a head injury as a result of an Airborne jump, where he lost consciousness, was dazed, confused, seeing stars, and had symptoms of a concussion.  The Veteran testified he lost consciousness for approximately 30 minutes.  The Veteran reported symptoms of headaches, irritability, trouble sleeping, and dizziness.  The VA examiner diagnosed the head injury as a focal injury and classified the TBI as moderate.  The examiner was unable to opine as to whether the dizziness was related to the TBI.  Furthermore, the Board finds that the Veteran experienced multiple other concussions while in service, including from IED explosions.  See January 2016 Board hearing transcript.  

On September 19, 2009, the Veteran had a cognitive screening to assess cognitive impairment due to TBI.  At that time, the Veteran reported mild memory loss.  The examiner opined there are no other subjective symptoms of TBI other than mild memory loss.  The examiner did not address symptoms of irritability, trouble sleeping, or dizziness that were addressed in the September 8, 2009 VA examination.  Furthermore, June 2009 VA treatment records indicate the Veteran has reported intermittent nausea and diarrhea with urgency to defecate, with loss of control over his bowel condition in the past, but with symptoms still significantly interfering with his life.  Additionally, the Veteran endorsed panic attacks that occurred the year following deployment, occasional anxiety, ulnar neuropathy of the right arm, and occasional localized numbness in his feet.  These symptoms and whether they are a residual of the sustained TBI in service were not addressed by the VA examiner.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is contrary evidence regarding the residuals of TBIs that were sustained in service, the Board finds that a remand is necessary to obtain a new examination and opinion regarding any residuals of a TBI.  

Service Connection for Bilateral Ankle Disorders

The Board finds that the Veteran sustained multiple in-service injuries to the ankles, including bilateral ankle sprains while in service.  See January 2016 Board hearing transcript, December 2001 and May 2004 service treatment records.  

In September 2009, the Veteran was afforded a VA examination to help assess the nature and severity of the bilateral ankle disability.  At that time, the Veteran reported a bilateral ankle condition that began in 2001 and occurred due to landing wrongly when parachuting.  The Veteran additionally reported injuring his ankles while deployed.  In September 2009, the VA examiner noted that there is no pathology to render a diagnosis because the ankle X-Rays are negative, which is not consistent with a history of easily rolling ankles; however, while a June 2009 VA treatment showed no effusion or bony abnormalities of the ankles, there was marked increase laxity on inversion, bilaterally, which raised question as to the diagnosis of the bilateral ankle disability or any residuals of the in-service ankle sprains.  The Board finds a remand is necessary to obtain a new examination and opinion.  

Reopening Service Connection for Residuals of Fractures of Left Toes 

In October 2013, the Veteran filed a notice of disagreement with the September 2013 rating decision denying reopening of service connection for residuals of fractures of the left toes; however, a statement of the case has not been issued.  Consequently, the Board must remand these issues for further procedural action.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the AOJ, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of service connection for residuals of a TBI and bilateral ankle disability, and reopening service connection for residuals of fractures of the left toes, are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of whether new and material evidence has been received to reopen service connection for residuals of fractures of the left toes.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Schedule VA examinations for ankles and residuals of a TBI.  The claims file should be provided to the VA examiners.  All necessary tests should be performed.  Regarding the TBI, the Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from the in-service TBI.  The examiner should provide the following opinion with supporting rationale: 

Is it as likely as not (50 percent probability or greater) that the Veteran has residuals from the head injury sustained during service?  

If the examiner opines there are residuals, the examiner should identify the residual and indicate the severity.  The examiner should address symptoms previously identified by the Veteran and treatment records, including but not limited to, dizziness, irritability, trouble sleeping, mild memory loss, anxiety, and nausea.  

Regarding the ankles, the examiner should diagnose any disability of the ankles or residuals of the bilateral ankle sprains.  For any diagnosis of the right or left ankle, the examiner should provide the following opinions with supporting rationale:  

Is it at least as likely as not (50 percent probability or greater) that the current left ankle disability is caused by or otherwise etiologically related to service, to include the in-service sprain and multiple airborne jumps?  
	
Is it at least as likely as not (50 percent probability or greater) that the current right ankle disability is caused by or otherwise etiologically related to service, to include the in-service sprain and multiple airborne jumps?  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


